(For digest, see S. c., 179 N.C. 335.)
Civil action to recover two tracts of land, consisting of 110 acres and 7 1/2 acres respectively. Upon issues joined, the following verdict was rendered by the jury:
"1. Was E. J. Yarborough, at the time she executed the deed to J. A. Yarborough for the 110-acre tract described in the amended complaint, the tenant of the company from and under whom plaintiff land and timber company claims title? Answer: `No.'
"2. Is the plaintiff land and timber company the owner and entitled to the possession of the lands described in the amended complaint? Answer: `No.'"
Judgment on the verdict in favor of defendant. Plaintiff appealed. *Page 481 
This case was before the Court at Spring Term, 1920, and reported in179 N.C. 335. The same questions there presented and discussed are raised again on this appeal. We deem it unnecessary to reiterate what was said on the former hearing.
Upon trial in the Superior Court, the case was made to turn on the character of E. Jane Yarborough's possession of the locus in quo. Plaintiff contended that she occupied and held the lands as a tenant of plaintiff's predecessor in title. This was denied by the defendant, and upon issue joined there was a verdict adverse to the plaintiff's contention.
The case also involved a question of estoppel and a plea of the statute of limitations; but, after a careful examination of the record and plaintiff's exceptions, we think the verdict and judgment should stand.
No error.